Ex. 10.4


PLEDGE AGREEMENT


THIS PLEDGE AGREEMENT, dated as of 16, 2019 (this “Pledge Agreement”), is
entered into by and among Lamington Road Designated Activity Company, a
designated activity company limited by shares (incorporated and existing under
the laws of Ireland with its registered office at 1-2 Victoria Buildings,
Haddington Road, Dublin 4, Ireland and registration number 541559) (the
“Pledgor”), Wilmington Trust, National Association (“Wilmington Trust”), as
collateral agent (in such capacity, the “Collateral Agent”), and Palomino JV,
L.P., a Cayman exempted limited partnership (together with any subsequent,
successor or additional Purchaser Indemnified Party, the “Secured Parties” and
each, a “Secured Party”)
RECITALS
A.Substantially concurrently herewith, the Pledgor is executing that certain
Amended and Restated Agreement of Limited Partnership, dated on or about the
date hereof (as amended, restated, supplemented, replaced or modified from time
to time, the “A&R LPA”), and that certain Subscription Agreement, dated on or
about the date hereof (as amended, restated, supplemented, replaced or modified
from time to time, the “Subscription Agreement”).
B.To induce the Secured Parties to enter into the A&R LPA, the Subscription
Agreement and the other Transaction Documents, and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
Pledgor has agreed to execute and deliver this Pledge Agreement.
AGREEMENT
NOW, THEREFORE, in consideration of the above recitals and for other good and
valuable consideration, the receipt and adequacy of which are hereby
acknowledged, the parties hereto agree as follows:
1.Definitions and Interpretation.
(a)    Definitions. When used in this Pledge Agreement, the following terms have
the following respective meanings:
“A&R LPA” has the meaning set forth in the Recitals.
“Act” has the meaning given to such term in Section 6(b).
“Advance Facility Obligations” shall mean and include, without limitation, all
present and future loans, advances, debts, liabilities and obligations,
howsoever arising, owed or owing by the Class B Limited Partners of every kind
and description (whether or not evidenced by any note or instrument and whether
or not for the payment of money) or otherwise owed or owing to the Class A
Limited Partners, direct or indirect, absolute or contingent, due or to become
due, now existing or hereafter arising pursuant to the terms of the A&R LPA or
any of the other Transaction Documents relating to the repayment of




--------------------------------------------------------------------------------





the Advance Facility, including, without limitation, all interest (including
interest that accrues after the commencement of any bankruptcy or other
insolvency proceeding by or against the Class B Limited Partners or any other
Person, whether or not allowed or allowable), fees, charges, expenses,
attorneys’ fees and accountants’ fees chargeable to and payable by the Class B
Limited Partners hereunder and thereunder in relation to the Advance Facility.
“Class A Limited Partner” shall mean Palomino JV, L.P. or such other Person as
identified by the General Partner to the Collateral Agent in writing as the
Class A Limited Partner.
“Class B Limited Partner” shall mean Lamington Road Designated Activity Company
or such other Person as identified by the General Partner to the Collateral
Agent in writing as the Class B Limited Partner.
“Class B Partnership Equity Securities” of any Person shall mean (i) Class B
Partnership Units and (ii) all warrants, options and other rights to acquire any
of the foregoing.
“Class B Partnership Units” has the meaning given to such term in the A&R LPA.
“Class D Limited Partner” shall mean Palomino JV, L.P. or such other Person as
identified by the General Partner to the Collateral Agent in writing as the
Class D Limited Partner.
“Class D Obligations” shall mean and include, without limitation, all present
and future loans, advances, debts, liabilities and obligations, howsoever
arising, owed or owing by the Class B Limited Partners to the Class D Limited
Partners of every kind and description (whether or not evidenced by any note or
instrument and whether or not for the payment of money) or otherwise owed or
owing to the Class D Limited Partners, direct or indirect, absolute or
contingent, due or to become due, now existing or hereafter arising pursuant to
the terms of the A&R LPA or any of the other Transaction Documents relating to
the Class D Partnership Units, the Class D Return, the Class D Payment Amount,
including, without limitation, all interest (including interest that accrues
after the commencement of any bankruptcy or other insolvency proceeding by or
against the Class B Limited Partners or any other Person, whether or not allowed
or allowable), fees, charges, expenses, attorneys’ fees and accountants’ fees
chargeable to and payable by the Class B Limited Partners hereunder and
thereunder in relation to the Class D Partnership Units.
“Class D Return” has the meaning given to such term in the A&R LPA.
“Collateral” shall have the meaning given to such term in Section 2.
“Collateral Agent” has the meaning given to such term in the Preamble.
“Collections Account” has the meaning given to such term in the SACCA.




--------------------------------------------------------------------------------





“Directing Secured Parties” shall have the meaning given to such term in Section
9.4.
“Distributions” shall mean the declaration or (without duplication) payment of
any distributions or dividends (in cash, property or obligations) on, or other
payments on account of, or the setting apart of money for a sinking or other
analogous fund for, or the purchase, repurchase, redemption, retirement or other
acquisition of, any Equity Securities of any Person or of any warrants, options
or other rights to acquire the same (or to make any payments to any Person, such
as “phantom membership” or “phantom stock” payments or similar payments, where
the amount is calculated with reference to the fair market or equity value of
any Person), but excluding distributions or dividends payable by a Person solely
in common membership interests or common shares of Equity Securities of such
Person.
“Equity Securities” of any Person shall mean (i) all common stock, preferred
stock, participations, shares, partnership interests, limited liability company
interests or other equity interests in and of such Person (regardless of how
designated and whether or not voting or non-voting) and (ii) all warrants,
options and other rights to acquire any of the foregoing.
“Event of Default” means the occurrence of one or more of the following events:
i.
prior to the three year and six month anniversary of the Effective Date, any
Seller Party shall fail to pay any amount due on account of any of the Indemnity
Obligations when the same shall become due and payable under the terms of the
Subscription Agreement, the A&R LPA and this Pledge Agreement, whether at the
due date thereof or at a date fixed for payment thereof or otherwise;

ii.
after the three year and six month anniversary of the Effective Date, the
Secured Parties shall fail to receive any amount due on account of any of the
Indemnity Obligations on the first Distribution Date after the same shall become
due and payable under the terms of the Subscription Agreement, the A&R LPA and
this Pledge Agreement;

iii.
any Secured Party shall fail to receive any amount due on account of the Advance
Facility Obligations or the Class D Obligations when due under the terms of the
A&R LPA;

iv.
any event or condition occurs that results in any Material Indebtedness of the
Pledgor incurred on or after the Effective Date becoming due prior to its
scheduled maturity or that enables or permits (with or without the giving of
notice, the lapse of time or both) the holder or holders of any such Material
Indebtedness or any trustee or agent on its or their behalf to cause any such
Material Indebtedness to become due, or to require the redemption thereof or any
offer to redeem to be made in respect thereof, prior to its scheduled maturity
or require the Pledgor to make an offer in respect thereof;





--------------------------------------------------------------------------------





v.
reversal of the Approval Order by the Bankruptcy Court or modification of the
Approval Order by the Bankruptcy Court that has an adverse effect on (i) any
Secured Party’s rights under any Transaction Document, (ii) the release of the
Issuer pursuant to the Approval Order and the Assumption Agreement or (iii) any
further obligation of the Issuer or the Pledgor under any Transaction Document,
in any case without the consent of the Secured Parties;

vi.
failure of the Pledgor to comply with the terms of the Approval Order;

vii.
with respect to the Pledgor (i) one or more judgments for the payment of money
in an aggregate amount in excess of $1,000,000 (to the extent not (i) covered by
independent third party insurance provided by insurers of the highest claims
paying rating or financial strength as to which the insurer does not dispute
coverage and is not subject to an insolvency proceeding) or (ii) any one or more
non-monetary judgments that have, or could reasonably be expected to have,
individually or in the aggregate, a material adverse effect, shall be rendered
against the Pledgor or any combination thereof; and, in case of each of clause
(i) or (ii), the same shall remain unpaid, unsatisfied, undischarged or
unsettled for a period of thirty (30) consecutive days during which execution
shall not be effectively stayed, or any action shall be legally taken by a
judgment creditor to attach or levy upon any assets of the Pledgor to enforce
any such judgment, and unless, with respect to any of the foregoing, the same
shall be effectively stayed pursuant to the Bankruptcy Code;

(i)
the Pledgor or any subsidiary shall commence a voluntary case or other
proceeding seeking liquidation, reorganization or other relief with respect to
itself or its debts under any bankruptcy, insolvency or other similar law now or
hereafter in effect or seeking the appointment of a trustee, receiver,
liquidator, custodian or other similar official of it or any substantial part of
its property, or shall consent to any such relief or to the appointment of or
taking possession by any such official in an involuntary case or other
proceeding commenced against it, or shall make a general assignment for the
benefit of creditors, or shall fail generally to pay its debts as they become
due, or shall admit in writing its inability to pay its debts generally, or
shall take any corporate action to authorize any of the foregoing; and

(ii)
an involuntary case or other proceeding shall be commenced against the Pledgor
or any Subsidiary seeking liquidation, reorganization or other relief with
respect to it or its debts under any bankruptcy, insolvency or other similar law
now or hereafter in effect or seeking the appointment of a trustee, receiver,
liquidator, custodian or other similar official of it or any substantial part of
its property, and such involuntary case or other proceeding shall remain
undismissed and unstayed for a period of 60 days; or an order for relief shall





--------------------------------------------------------------------------------





be entered against the Pledgor or any subsidiary under the applicable
insolvency, bankruptcy laws or other similar law as now or hereafter in effect.
“General Partner” means Palomino GP Limited, an entity form under the laws of
the Cayman Islands.
“Holder” shall have the meaning given to such term in Section 4.10(f).
“Indemnified Claims” has the meaning given to such term in the Subscription
Agreement.
“Indemnity Obligations” shall mean and include, without limitation, all present
and future loans, advances, debts, liabilities and obligations, howsoever
arising, owed or owing by the Parent, Seller, Pledgor or any Class B Limited
Partner to the Purchaser Indemnified Parties of every kind and description
(whether or not evidenced by any note or instrument and whether or not for the
payment of money), direct or indirect, absolute or contingent, due or to become
due, now existing or hereafter arising pursuant to the terms of the Subscription
Agreement or any of the other Transaction Documents relating to the Indemnified
Claims or other indemnity obligations due from Parent, Seller, Pledgor or any
subsequent Class B Limited Partner to the Purchaser Indemnified Parties,
including, without limitation, all interest (including interest that accrues
after the commencement of any bankruptcy or other insolvency proceeding by or
against the Parent, Seller, Pledgor or any subsequent Class B Limited Partner or
any other Person, whether or not allowed or allowable), fees, charges, expenses,
attorneys’ fees and accountants’ fees chargeable to and payable by the Parent,
Seller, Pledgor or any subsequent Class B Limited Partner hereunder and
thereunder relating to such Indemnified Claims.
“Issuer” shall mean White Eagle Asset Portfolio, LP.
“Material Indebtedness” shall mean any Indebtedness the outstanding principal
amount of which is in excess of $1,000,000.
“Parent” has the meaning given to such term in the Subscription Agreement.
“Pledge Agreement” shall mean this Pledge Agreement and all schedules, exhibits,
annexes, joinders and attachments hereto, as the same may from time to time be
amended, restated, supplemented or otherwise modified.
“Pledged Securities” shall have the meaning given to such term in Section 2(a).
“Pledgor” has the meaning given to such term in the Preamble.
“Purchaser Indemnified Parties” has the meaning given to such term in the
Subscription Agreement.
“Redemption Right” shall have the meaning given to such term in Section 4.10(g).




--------------------------------------------------------------------------------





“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents and
advisors (including, without limitation, attorneys, accountants and experts) of
such Person and such Person’s Affiliates.
“Responsible Officer” means any officer within the Collateral Agent’s Corporate
Trust Services department with direct responsibility for the administration of
this Agreement, or to whom any matter contemplated by this Agreement is referred
because of his or her knowledge of or familiarity with a particular subject.
“SACCA” shall have the meaning given to such term is Section 4.10(h).
“Secured Obligations” shall mean and include the Class D Obligations, the
Indemnity Obligations and the Advance Facility Obligations.
“Secured Parties” has the meaning set forth in the preamble hereto. For the
avoidance of doubt, the Collateral Agent shall not be considered a Secured
Party.
“Seller Parties” means Emergent Capital, Inc., the Pledgor, and the Withdrawing
General Partner (as defined in the Subscription Agreement).
“Subscription Agreement” has the meaning set forth in the Recitals.
“Transaction Documents” has the meaning given to such term in the Subscription
Agreement.
“UCC” shall mean the Uniform Commercial Code as the same may, from time to time,
be in effect in the State of New York; provided, however, in the event that, by
reason of mandatory provisions of law, any or all of the creation or attachment,
perfection or priority of the Collateral Agent’s security interest in any
collateral is governed by the Uniform Commercial Code as in effect in a
jurisdiction other than the State of New York, the term “UCC” shall mean the
Uniform Commercial Code as in effect in such other jurisdiction for purposes of
the provisions hereof relating to such creation or attachment, perfection of
priority and for purposes of definitions related to such provisions.
“Wilmington Trust” has the meaning given to such term in the Preamble.
(b)    Other Definitions; Interpretation. Unless otherwise defined herein, all
other capitalized terms used herein and defined in the Subscription Agreement or
the A&R LPA shall have the respective meanings given to those terms in the
Subscription Agreement or the A&R LPA, and all terms defined in the UCC shall
have the respective meanings given to those terms in the UCC. The Pledgor and
the Secured Parties hereby agree not to permit any amendment to any term used
herein but defined in the Subscription Agreement or the A&R LPA that would
impact the Collateral Agent's rights or obligations herein without the
Collateral Agent’s prior written consent.
2.    Pledge. The Pledgor hereby assigns, conveys, mortgages, pledges, grants,
hypothecates and transfers to the Collateral Agent, on behalf of the Secured
Parties, as security for the full, prompt,




--------------------------------------------------------------------------------





complete and final payment when due and prompt performance and observance of all
of the Secured Obligations of the Pledgor, and in order to induce the Secured
Parties to enter into the Subscription Agreement, the A&R LPA and the other
Transaction Documents, a security interest in and to all of the Pledgor’s right,
title and interest in, to and under each of the following property, whether now
owned or hereafter acquired by the Pledgor or in which the Pledgor now holds or
hereafter acquires any interest (all of which being hereinafter collectively
called the “Collateral”):
(a)    All Class B Partnership Equity Securities issued by the Issuer (all such
Class B Partnership Equity Securities, whether certificated or uncertificated,
to be referred to herein collectively as the “Pledged Securities”);
(b)    All rights of the holder of Pledged Securities with respect thereto,
including, without limitation, all voting rights and all rights to cash and
noncash Distributions and other distributions on account thereof;
(c)    All other certificated and uncertificated securities and any other
evidence of a Class B Partnership Equity Security issued by the Issuer;
(d)    All books and records relating to the foregoing Collateral;
(e)    All accounts, documents, general intangibles, instruments, investment
property and all supporting obligations with respect any of the property
described in this Section 2;
(f)    All Distributions, cash, instruments, products, accessions, rents,
profits, income, interest, earnings, revenues, money, benefits, substitutions
and replacements of and to, and other property from time to time received,
receivable or otherwise distributed or distributable in each case on and after
the date hereof in respect of or in exchange for any of the property described
in clauses (a) – (e) above; and
(g)    All Proceeds of or relating to the foregoing.
3.    Representations and Warranties. The Pledgor represents, warrants and
covenants to the Secured Parties and the Collateral Agent that:
(a)    The Pledgor is the sole holder of record and the sole legal and
beneficial owner of the Collateral in which it purports to assign, convey,
mortgage, pledge, grant, hypothecate and transfer as security for the Secured
Obligations (or, in the case of after-acquired Collateral, at the time the
Pledgor acquires rights in such Collateral, will be the record legal and
beneficial owner thereof), free and clear of any adverse claim, as defined in
Section 8‑102(a)(1) of the UCC (or any other then applicable provision of the
UCC), except for the Lien created in favor of the Collateral Agent by this
Pledge Agreement and the other Transaction Documents. No other Person has (or,
in the case of after-acquired Collateral, at the time the Pledgor acquires
rights therein, will have) any right, title, claim or interest (by way of Lien,
purchase option or otherwise) in, against or to such Collateral.




--------------------------------------------------------------------------------





(b)    No effective security agreement, financing statement, equivalent security
or lien instrument or continuation statement covering all or any part of the
Collateral exists, except such as may have been filed by the Pledgor in favor of
the Collateral Agent pursuant to this Pledge Agreement.
(c)    The execution and delivery of this Pledge Agreement creates a legal and
valid security interest on and in all of the Collateral in which the Pledgor now
has rights and all filings and other actions necessary or desirable to perfect
and protect such security interest have been duly taken. Accordingly, the
Collateral Agent has a fully perfected first priority security interest in all
of the Collateral in which the Pledgor now has rights. This Pledge Agreement
will create a legal and valid and fully perfected first priority security
interest in the Collateral in which the Pledgor later acquires rights, when the
Pledgor acquires those rights.
(d)    The Pledgor’s exact legal name, jurisdiction of organization and chief
executive office and/or place of business are set forth on Schedule I attached
hereto or as otherwise set forth in a written notice given to the Collateral
Agent pursuant to Section 4.7 below. The Pledgor shall not change such legal
name, jurisdiction of organization, chief executive office or place of business
without thirty (30) days’ prior written notice to the Collateral Agent.
(e)    All Pledged Securities of the Pledgor have been (or in the case of
after-acquired Pledged Securities, at the time the Pledgor acquires rights
therein, will have been) duly authorized, validly issued and fully paid and are
(or in the case of after-acquired Pledged Securities, at the time the Pledgor
acquires rights therein, will be) non-assessable.
(f)    The Pledgor has delivered to the Collateral Agent, together with all
necessary stock powers (or equivalent for non-stock equity), endorsements,
assignments and other necessary instruments of transfer, the originals of all
stock certificates (or equivalent for non-stock equity), instruments, notes,
other certificated securities, other Collateral and all certificates,
instruments and other writings evidencing the same.
(g)    No authorization, approval or other action by, and no notice to or
filing, declaration or registration with, any governmental entity is required
for the exercise by the Collateral Agent of the voting or other rights provided
for in this Pledge Agreement, except for those already obtained and those in
connection with a disposition of the Investment Property as may be required by
applicable law affecting the offering and sale of securities generally or as may
be required by applicable law.
4.    Covenants. The Pledgor covenants and agrees with the Collateral Agent and
the Secured Parties that from and after the date of this Pledge Agreement and
until the Secured Obligations have been completely and finally paid in full
(other than contingent indemnification obligations to the extent no claim giving
rise thereto has been asserted) and this Pledge Agreement has terminated in
accordance with Section 10.6.
4.1    Further Assurances; Pledge of Instruments. At any time and from time to
time, upon the written request of the Collateral Agent, and at the sole expense
of the Pledgor, the Pledgor shall promptly and duly execute and deliver any and
all such further instruments and documents and take




--------------------------------------------------------------------------------





such further action as the Collateral Agent or the Directing Secured Parties may
deem desirable to obtain the full benefits of this Pledge Agreement and of the
rights and powers herein granted, including, without limitation, (a) using its
best efforts to secure all consents and approvals necessary or appropriate for
the grant of a security interest to the Collateral Agent hereunder, (b) filing
any financing statements, amendments or continuation statements under the UCC
with respect to the security interests granted hereby, (c) filing or cooperating
with the Collateral Agent or the Directing Secured Parties in filing any forms
or other documents required to be filed with any governmental entity required in
connection with this Pledge Agreement, and (d) transferring Collateral to the
Collateral Agent’s possession. Without limiting the generality of the preceding
sentence, and with respect to the Collateral, the Pledgor shall (i) procure,
execute and deliver to the Collateral Agent all stock powers (or equivalent for
non-stock equity), endorsements, assignments and other instruments of transfer
reasonably requested by the Collateral Agent or the Directing Secured Parties,
(ii) deliver to the Collateral Agent promptly upon receipt the originals of all
Pledged Securities, other certificated securities representing or comprising
Collateral, other Collateral and all certificates, instruments and other
writings evidencing the same, (iii) cause the Lien of the Collateral Agent to be
recorded or registered in the books of any financial intermediary or clearing
corporation holding any Collateral as and when requested by the Collateral Agent
or the Directing Secured Parties or (iv) at the request of the Collateral Agent
or the Directing Secured Parties, mark conspicuously each of its records
pertaining to the Collateral with a legend, in form and substance reasonably
satisfactory to the Collateral Agent, indicating that such Collateral is subject
to the security interest granted hereby. Each of the other parties hereto shall
provide the Collateral Agent with copies of all financing statements (including
all continuations, amendments and terminations related thereto) regarding the
Collateral promptly following such party’s filing any such document with any
governmental authority, and each of the parties hereto shall provide the
Collateral Agent with copies of any such filings in such party’s possession upon
the Collateral Agent’s request. The Pledgor also hereby authorizes the
Collateral Agent, to the extent not prohibited by applicable law, to file any
such financing statement, amendment or continuation statement without the
signatures of the Pledgor; provided, that, anything contained herein to the
contrary notwithstanding, the Collateral Agent shall not have any duty or
responsibility in respect of, and makes no representation or warranty with
respect to the preparation, filing, correctness, maintenance or accuracy of any
financing statement or continuation statement evidencing any Lien in any
Collateral.
4.2    Indemnification. The Pledgor shall save, indemnify, defend, protect and
keep the Secured Parties and Collateral Agent (in its individual capacity and in
its capacity as such) and their respective affiliates, and of their and their
affiliates’ shareholders, partners, equityholders, members, insiders, officers,
directors, managers, employees, advisors, agents, representatives, subsidiaries,
successors and assigns harmless from and against any and all expenses, losses,
claims, liabilities, penalties, causes of action, demands, judgments, suits,
costs, taxes or damages (in each case, including, but not limited to, reasonable
and documented attorneys’ fees and expenses, court costs and costs of
investigation) of any kind or nature whatsoever (collectively, “Expenses”)
related to, arising out of or in connection with this Agreement, the creation,
grant or perfection of the security interest contemplated by this Agreement and
the other Transaction Documents or a breach by the Pledgor of any obligation
hereunder, including, without limitation, the Expenses of the Secured Parties or
the Collateral Agent incurred in connection with any enforcement (including any
action, claim or suit brought) by the Secured Parties or the Collateral Agent of
any indemnification or other




--------------------------------------------------------------------------------





obligation of the Pledgor, except to the extent determined by a final,
non-appealable judgment of a court of competent jurisdiction to have been caused
by the gross negligence or willful misconduct of such Secured Party or
Collateral Agent, as applicable, and all such obligations of the Pledgor shall
be and remain enforceable against and only against the Pledgor and shall not be
enforceable against the Secured Parties or Collateral Agent. To the fullest
extent permitted by law, Expenses incurred by the Secured Parties or the
Collateral Agent in defending or preparing to defend any Indemnified Claims
shall, from time to time, be reimbursed by the Pledgor prior to the final
disposition of any matter upon receipt by the Pledgor of a written undertaking
(in form and substance acceptable to the Pledgor) to repay such amount if it
shall be determined that the Secured Parties or the Collateral Agent, as
applicable, is not entitled to be indemnified hereunder. Nothing contained
herein shall serve to amend, modify, alter or change the terms of the Indemnity
Obligations owed by the Pledgor to the Secured Parties. For the avoidance of
doubt, as between the Pledgor and the Secured Parties, this Section 4.2 shall
only relate to indemnity obligations and Expenses arising under, related to or
in connection with this Agreement.
Each Secured Party agrees to severally, based on its pro rata percentage of the
total issued and outstanding Class A Partnership Units, save, indemnify, defend,
protect and keep the Collateral Agent (in its individual capacity and in its
capacity as such), its affiliates, and its respective directors, officers,
employees, agents and shareholders (each, an “Collateral Agent Indemnitee
Party”) harmless, to the extent that such Collateral Agent Indemnitee Party
shall not have been promptly reimbursed by the Pledgor, from and against any and
all expenses, losses, claims, liabilities, penalties, causes of action, demands,
judgments, suits, costs, taxes or damages (in each case, including, but not
limited to, reasonable and documented attorneys’ fees and expenses, court costs
and costs of investigation) of any kind or nature whatsoever which may be
imposed on, incurred by, or asserted against such Collateral Agent Indemnitee
Party in exercising its powers, rights, and remedies or performing its duties
hereunder or otherwise in its capacity as such Collateral Agent Indemnitee Party
in any way relating to or arising out of this Agreement, except to the extent
determined by a final, non-appealable judgment of a court of competent
jurisdiction to have been caused by the gross negligence or willful misconduct
of the Collateral Agent Indemnitee Party. If any indemnity furnished to any
Collateral Agent Indemnitee Party for any purpose shall, in the opinion of such
Collateral Agent Indemnitee Party, be insufficient or become impaired, such
Collateral Agent Indemnitee Party may call for additional indemnity and cease,
or not commence, to do the acts indemnified against until such additional
indemnity is furnished. Notwithstanding the foregoing, no Collateral Agent
Indemnitee Party shall seek payment from the Secured Parties of any indemnity
obligations (i) owed to Wilmington Trust solely in its capacity as Securities
Intermediary, Custodian or Paying Agent and arising under a Transaction Document
other than this Pledge Agreement, and (ii) unless such obligation has not been
fulfilled to the reasonable satisfaction of the Collateral Agent Indemnitee
Party within thirty (30) days after written demand is made by a Collateral Agent
Indemnitee Party to the Pledgor with respect to such obligation.
This Section 4.2 shall survive the termination or assignment of this Pledge
Agreement and the resignation or removal of the Collateral Agent.
4.3    Limitation on Liens on Collateral. The Pledgor shall not create, permit
or suffer to exist, and shall defend the Collateral against and take such other
action as is necessary to remove,




--------------------------------------------------------------------------------





any lien on the Collateral, except for the Lien in favor of the Collateral
Agent. The Pledgor shall further defend the right, title and interest of the
Collateral Agent in and to any of the Pledgor’s rights under any Collateral and
in and to the Proceeds thereof against the claims and demands of all Persons
whomsoever.
4.4    Taxes, Assessments, Etc. The Pledgor shall pay promptly when due all
property and other taxes, assessments and government charges or levies imposed
upon, and all claims against, any Collateral, except to the extent the validity
thereof is being contested in good faith and adequate reserves are being
maintained in connection therewith and there is no risk of forfeiture of any
Collateral. Anything contained herein to the contrary notwithstanding, the
Collateral Agent shall not have any duty or responsibility in respect of, and
makes no representation or warranty with respect to the payment or discharge of
any tax, assessment, or other governmental charge or any Lien or encumbrance of
any kind owing with respect to, assessed or levied against, any part of the
Collateral.
4.5    Limitations on Disposition. The Pledgor shall keep the Collateral
separate and identifiable from other property that is not Collateral and the
Pledgor shall not sell, lease, license, transfer or otherwise dispose of any of
the Collateral, or attempt or contract to do so. Any such action in violation of
this Section 4.5 shall be null and void.
4.6    Further Identification of Collateral. The Pledgor shall, if so requested
by the Collateral Agent, furnish to the Collateral Agent, as often as the
Collateral Agent shall reasonably request, statements and schedules further
identifying and describing the Collateral and such other reports in connection
with the Collateral as the Collateral Agent may reasonably request, all in
reasonable detail.
4.7    Continuous Perfection. The Pledgor shall not change its legal name in any
manner or its jurisdiction of organization, chief executive office or place of
business to a country or state outside of the country or state of its
jurisdiction of organization, chief executive office and place of business as of
the date hereof unless the Pledgor shall have given the Collateral Agent at
least thirty (30) days’ prior written notice thereof and shall have taken all
action (or made arrangements to take such action substantially simultaneously
with such change if it is impossible to take such action in advance) necessary
or reasonably requested by the Collateral Agent to ensure that the Collateral
Agent at all times has and continues to maintain a valid, enforceable, first
priority, perfected security interest in the Collateral.
4.8    Authorizations with Respect to Financing Statements, etc. The Pledgor
hereby irrevocably authorizes the Collateral Agent at any time and from time to
time to file in any filing office in any UCC jurisdiction any initial financing
statements and amendments thereto that (i) indicate the Collateral as being of
an equal or lesser scope or with greater detail, and (ii) contain any other
information required by part 5 of Article 9 of the UCC for the sufficiency or
filing office acceptance of any financing statement or amendment. The Pledgor
agrees to promptly furnish any such information that the Collateral Agent may
reasonably request. The Pledgor also ratifies its authorization for the
Collateral Agent to have filed in any UCC jurisdiction any initial financing
statements or amendments thereto if filed prior to the date hereof.




--------------------------------------------------------------------------------





4.9    Terminations and Amendments Not Authorized. The Pledgor acknowledges that
it is not authorized to file any amendment or termination statement with respect
to any financing statement relating to any security interest granted hereunder
without the prior written consent of the Collateral Agent and agrees that it
will not do so without the prior written consent of the Collateral Agent,
subject to the Pledgor’s rights under Section 9‑509(d)(2) of the UCC.
4.10    Pledged Collateral; Voting Rights and Distributions.
(a)    Prior to an Event of Default, the Pledgor shall deliver to the Collateral
Agent all certificates or instruments representing or evidencing any Collateral,
whether now existing or hereafter acquired, in suitable form for transfer by
delivery or, as applicable, accompanied by the Pledgor’s endorsement, where
necessary, or duly executed instruments of transfer or assignment in blank, all
in form and substance satisfactory to the Collateral Agent and the Secured
Parties. The Collateral Agent shall have the right, at any time in its
discretion and after an Event of Default without prior notice to the Pledgor, to
transfer to or to register in its name or in the name of its nominees any or all
of the Collateral. The Collateral Agent shall have the right at any time to
exchange certificates or instruments representing or evidencing any of the
Pledged Collateral for certificates or instruments of smaller or larger
denominations.
(b)    After an Event of Default, Pledgor shall, promptly but in no event more
than two business days of receipt, remit (or shall permit the Paying Agent to
remit, on the Pledgor’s behalf) all cash Distributions thereafter paid in
respect of the Pledged Securities to the Collateral Agent, which Distributions
the Secured Parties shall ensure shall be applied to the Secured Obligations or
held as proceeds of the Collateral to secure the Secured Obligations. Any sums
paid upon or in respect of any of the Pledged Securities after any Event of
Default and upon the liquidation or dissolution of the Issuer, any Distribution
of capital made on or in respect of any of the Pledged Securities or any
property distributed upon or with respect to any of the Pledged Securities
pursuant to the recapitalization or reclassification of the capital of the
Issuer of Pledged Securities or pursuant to the reorganization thereof shall,
unless otherwise subject to a perfected security interest in favor of the
Collateral Agent, be delivered to the Collateral Agent to be held by it
hereunder as additional collateral security for the Secured Obligations until
distributed pursuant to the instructions of the Directing Secured Parties. If
any sums of money or property so paid or distributed pursuant to the immediately
preceding sentences in respect of any of the Pledged Securities shall be
received by the Pledgor, the Pledgor shall, until such money or property is paid
or delivered to the Collateral Agent, hold such money or property in trust for
the Collateral Agent, segregated from other funds of the Pledgor, as additional
security for the Secured Obligations.
(c)    Except as provided in Section 6, the Pledgor will be entitled to exercise
all voting, consent and corporate rights with respect to the Pledged Securities;
provided, however, that no vote shall be cast, consent given or right exercised
or other action taken by the Pledgor which would (i) be inconsistent with or
result in any violation of any provision of the Subscription Agreement, the A&R
LPA, this Pledge Agreement, any other Transaction Document or would adversely
affect the Collateral Agent’s Lien on the Collateral or its remedies with
respect thereto or (ii) without prior notice to the Collateral Agent and the
Secured Parties, permit the Issuer to issue any stock or other equity securities
of any nature or to issue any other securities convertible into or




--------------------------------------------------------------------------------





granting the right to purchase or exchange for any stock or other equity
securities of any nature of the Issuer.
(d)    The Pledgor shall not grant “control” (within the meaning of such term
under Section 9‑106 of the UCC) over any Collateral to any Person other than the
Collateral Agent.
(e)    The Pledgor shall not agree to any provision in, or amendment of, a
limited liability company agreement or partnership agreement that adversely
affects the perfection of the security interest of the Collateral Agent in any
pledged partnership interests or pledged limited liability company interests
pledged by the Pledgor hereunder, including electing to treat the membership
interest or partnership interest of the Issuer as a security under Section 8‑103
of the UCC.
(f)    If, at any time and from time to time, any Collateral (including any
certificate or instrument representing or evidencing any Collateral) that has
not been delivered to the Collateral Agent is in the possession of a Person
other than the Collateral Agent or the Pledgor (a “Holder”), then the Pledgor
shall immediately, at the Collateral Agent’s request, cause such Collateral to
be delivered into the Collateral Agent’s possession or, if the Pledgor, after
exercise of its best efforts, is unable to cause such Collateral to be delivered
to the Collateral Agent, execute and deliver to such Holder a written
notification/instruction, and take all other steps necessary to perfect the
security interest of the Collateral Agent in such Collateral, including, without
limitation, obtaining from such Holder a written acknowledgement that such
Holder holds such Collateral for the Collateral Agent, all pursuant to
Section 8‑106 of the UCC or other applicable law governing the perfection of the
Collateral Agent’s security interest in the Collateral in the possession of such
Holder. Each such notification/instruction and acknowledgement shall be in form
and substance satisfactory to the Collateral Agent.
(g)    The Pledgor agrees that, to the extent the Pledgor has a right, upon the
occurrence of an event or otherwise, to cause the Issuer to redeem, purchase or
otherwise acquire some or all of the Collateral (a “Redemption Right”), upon
completion of the exercise of such right (which has not been withdrawn prior to
such completion) to the extent that some or all of such Collateral is in fact
redeemed and converted into a liquidated right to receive a designated amount of
funds, so long as any Secured Obligations remain outstanding, any obligation of
the Issuer or any subsidiary of the Issuer or any guarantor to make a payment in
respect thereof to the Pledgor shall be and is hereby subordinated to the
payment of all Secured Obligations as and to the extent specified in the A&R LPA
and the Subscription Agreement. In connection therewith, the Pledgor shall not
accept or receive any payment or Distribution on or in respect of such
Redemption Right or any obligation arising in connection therewith that exceeds
amounts then payable or distributable to the Pledgor as holder of the Class B
Partnership Interests, of any kind or character (including cash, securities or
other property), unless and until all Secured Obligations then due and payable
have been paid in accordance with the A&R LPA and the Subscription Agreement, or
until this Pledge Agreement has terminated in accordance with Section 10.6. If
the holder of any Redemption Right shall receive any payment or Distribution on
or in respect of such Redemption Right in violation of the provisions of this
section, it shall hold such payment in trust for the benefit of the Collateral
Agent and shall forthwith remit the same in the form in which it was received,
together




--------------------------------------------------------------------------------





with such endorsements or documents as may be necessary to effectively negotiate
or transfer the same, to the Collateral Agent for application to the Secured
Obligations.
(h)    The Collateral Agent is hereby directed by the Secured Parties, and
hereby agrees, to deposit any amounts that the Collateral Agent actually
receives as to which it is notified are in respect of any of the Pledged
Securities, any Distribution or as a result of the exercise of its duties
hereunder to the Collections Account established pursuant to that certain
Securities Account Control, Paying Agent and Custodian Agreement, dated as of
the date hereof by and among the Issuer and Wilmington Trust, acting solely as
securities intermediary, paying agent and custodian (the “SACCA”).
5.    The Collateral Agent’s Appointment as Attorney-in-Fact.
(a)    Subject to Section 5(b) below, the Pledgor hereby irrevocably constitutes
and appoints the Collateral Agent, and any officer or agent thereof, with full
power of substitution, as its true and lawful attorney-in-fact with full
irrevocable power and authority in the place and stead of the Pledgor and in the
name of the Pledgor or in its own name, from time to time at the Collateral
Agent’s discretion, for the purpose of carrying out the terms of this Pledge
Agreement, to take any and all appropriate action and to execute and deliver any
and all documents and instruments which may be necessary or desirable to
accomplish the purposes of this Pledge Agreement.
(b)    The Collateral Agent agrees that, except upon the occurrence and during
the continuation of an Event of Default, it shall not exercise the power of
attorney or any rights granted to the Collateral Agent pursuant to this
Section 5. The Pledgor hereby ratifies, to the extent not prohibited by
applicable law, all that said attorney shall lawfully do or cause to be done by
virtue hereof. The power of attorney granted pursuant to this Section 5 is a
power coupled with an interest and shall be irrevocable until the Secured
Obligations are completely paid and performed in full and this Pledge Agreement
has terminated in accordance with Section 10.6.
(c)    The powers conferred on the Collateral Agent hereunder are solely to
protect the Collateral Agent’s interests in the Collateral and shall not impose
any duty upon the Collateral Agent to exercise any such powers. The Collateral
Agent shall have no duty as to any Collateral, including, without limitation,
any responsibility for (i) taking any necessary steps to preserve rights against
prior parties or any other rights pertaining to any Collateral or
(ii) ascertaining or taking action with respect to calls, conversions,
exchanges, maturities, tenders or other matters relative to any Investment
Property, whether or not the Collateral Agent has or is deemed to have knowledge
of such matters. Without limiting the generality of the preceding sentence, the
Collateral Agent shall be deemed to have exercised reasonable care in the
custody and preservation of any of the Collateral if it takes such action for
that purpose as the Pledgor reasonably requests in writing (with the prior
written consent of the Directing Secured Parties) at times other than upon the
occurrence and during the continuance of any Event of Default. Failure of the
Collateral Agent to comply with any such request at any time shall not in itself
be deemed a failure to exercise reasonable care. Notwithstanding anything to the
contrary herein, the Collateral Agent shall be accountable only for amounts that
it actually receives as a result of the exercise of such powers and neither it
nor any of its officers, directors, employees, agents or representatives shall
be responsible to the Pledgor for




--------------------------------------------------------------------------------





any act or failure to act, except for its own gross negligence or willful
misconduct as determined by a final, non-appealable judgment of a court of
competent jurisdiction. The Pledgor hereby ratifies all that the Collateral
Agent as its attorney-in-fact shall do or cause to be done by virtue of this
Pledge Agreement.
6.    Rights and Remedies Upon Default.
(a)    If any Event of Default shall occur and be continuing, the Collateral
Agent may, and in accordance with the written direction of the Directing Secured
Parties shall, exercise, in addition to all other rights and remedies granted to
it under this Pledge Agreement and under any other instrument or agreement
securing, evidencing or relating to the Secured Obligations, all rights and
remedies of a secured party under applicable law, including, without limitation,
the UCC. Without limiting the generality of the foregoing, the Pledgor expressly
agrees that in any such event the Collateral Agent, without demand of
performance or other demand, advertisement or notice of any kind (except the
notice specified below of time and place of public or private sale) to or upon
the Pledgor or any other Person (all and each of which demands, advertisements
and notices are hereby expressly waived to the maximum extent not prohibited by
the UCC and other applicable law), shall have the right to collect the Proceeds
from all Collateral (including, without limitation, Distributions on Pledged
Securities) and may (i) collect, receive, appropriate, foreclose upon and
realize upon the Collateral, or any part thereof, (ii) transfer to or to
register on the books of the Issuer (or of any other Person maintaining records
with respect to the Collateral) in the name of the Collateral Agent or any of
its nominees any or all of the Collateral, (iii) exchange certificates or
instruments representing or evidencing Collateral for certificates or
instruments of smaller or larger denominations, and (iv) to the exclusion of the
Pledgor, exercise (A) all voting, consent, corporate and other rights pertaining
to the Pledged Securities at any meeting of shareholders, partners, members or
other equity holders, as the case may be, of the Issuer or otherwise and (B) any
and all rights of conversion, exchange and subscription and any other rights,
privileges or options pertaining to the Pledged Securities as if it were the
absolute owner thereof (including the right to exchange at its discretion any
and all of the Pledged Securities upon the merger, consolidation,
reorganization, recapitalization or other fundamental change in the corporate
structure of the Issuer of securities pledged hereunder, the right to deposit
and deliver any and all of the Pledged Securities with any committee,
depositary, transfer agent, registrar or other designated agency upon such terms
and conditions as the Collateral Agent may determine), all without liability
except to account for property actually received by it, but the Collateral Agent
shall have no duty to the Pledgor to exercise any such right, privilege or
option and shall not be responsible for any failure to do so or delay in so
doing. The Pledgor authorizes the Collateral Agent, on the terms set forth in
this Section 6, to enter the premises where the Collateral is located, to take
possession of the Collateral, or any part of it, and to pay, purchase, contest,
or compromise any encumbrance, charge, or lien which, in the opinion of the
Collateral Agent, appears to be prior or superior to its security interest. The
Collateral Agent shall have the right upon any such public sale or sales, and,
to the extent not prohibited by applicable law, upon any such private sale or
sales, to purchase the whole or any part of said Collateral so sold, free of any
right or equity of redemption, which equity of redemption the Pledgor hereby
releases. The Collateral Agent may sell the Collateral without giving any
warranties as to the Collateral and may specifically disclaim any warranties of
title, which procedures shall not be considered to adversely affect the
commercial reasonableness of any sale of the Collateral. The Collateral Agent




--------------------------------------------------------------------------------





shall apply the net proceeds of any such collection, recovery, receipt,
appropriation, realization or sale as provided in Section 6(j), below, and the
Pledgor shall remain liable for any deficiency remaining unpaid after such
application, and only after so paying over such net proceeds and after the
payment by the Collateral Agent of any other amount required by any provision of
law, including, without limitation, Section 9‑608(a)(1)(c) of the UCC (or any
other then applicable provision of the UCC), need the Collateral Agent account
for the surplus, if any, to the Pledgor. To the maximum extent not prohibited by
applicable law, the Pledgor waives all claims, damages, and demands against the
Collateral Agent arising out of the repossession, retention or sale of the
Collateral except such as are determined by a final, non-appealable judgment of
a court of competent jurisdiction to arise out of the gross negligence or
willful misconduct of the Collateral Agent. The Pledgor agrees that the
Collateral Agent need not give more than ten (10) days’ prior written notice of
the time and place of any public sale or of the time after which a private sale
may take place and that such notice is reasonable notification of such matters.
The Pledgor shall remain liable for any deficiency if the proceeds of any sale
or disposition of the Collateral are insufficient to pay all amounts to which
the Collateral Agent or Secured Parties are entitled, and the Pledgor shall also
be liable for attorneys’ fees or costs of any attorneys employed by the
Collateral Agent to collect such deficiency.
(b)    As to any Collateral, if, at any time when the Collateral Agent shall
determine to exercise its right to sell the whole or any part of such
Collateral, such Collateral or the part thereof to be sold shall not, for any
reason whatsoever, be effectively registered under Securities Act of 1933, as
amended (as so amended the “Act”), the Collateral Agent may, in its discretion
(subject only to applicable requirements of law), sell such Collateral or part
thereof by private sale in such manner and under such circumstances as the
Collateral Agent may deem necessary or advisable, but subject to the other
requirements of this Section 6(b), and shall not be required to effect such
registration or cause the same to be effected. Without limiting the generality
of the foregoing, in any such event the Collateral Agent may, in its sole
discretion, (i) in accordance with applicable securities laws, proceed to make
such private sale notwithstanding that a registration statement for the purpose
of registering such Collateral or part thereof could be or shall have been filed
under the Act; (ii) approach and negotiate with a single possible purchaser to
effect such sale; and (iii) restrict such sale to a purchaser who will represent
and agree that such purchaser is purchasing for its own account, for investment,
and not with a view to the distribution or sale of such Collateral or part
thereof. In addition to a private sale as provided above in this Section 6(b),
if any of such Collateral shall not be freely distributable to the public
without registration under the Act at the time of any proposed sale hereunder,
then the Collateral Agent shall not be required to effect such registration or
cause the same to be effected but may, in its sole discretion (subject only to
applicable requirements of law), require that any sale hereunder (including,
without limitation, a sale at auction) be conducted subject to such restrictions
as the Collateral Agent may, in its sole discretion, deem necessary or
appropriate in order that such sale (notwithstanding any failure so to register)
may be effected in compliance with the Bankruptcy Code and other laws affecting
the enforcement of creditors’ rights and the Act and all applicable state
securities laws.
(c)    The Collateral Agent shall incur no liability as a result of the sale,
lease or other disposition of all or any part of the Collateral at any private
sale conducted in a commercially reasonable manner, which shall be conducted at
the direction of the Directing Secured Parties. Each party hereto agrees that
any private sales may be at prices and on terms less favorable to the Collateral




--------------------------------------------------------------------------------





Agent than those obtainable through a public sale without such restrictions,
and, notwithstanding such circumstances, agrees that any such private sale shall
be deemed to have been made in a commercially reasonable manner and that neither
the Collateral Agent nor the Secured Parties shall have any obligation to engage
in public sales and no obligation to delay the sale of any Collateral for the
period of time necessary to permit the issuer thereof to register it for public
sale. The purchase price received by the Collateral Agent on behalf of the
Secured Parties in respect of any sale of Collateral shall be deemed conclusive
and binding on the parties hereto. Each party hereto hereby waives any claims
against the Collateral Agent arising by reason of the fact that the price at
which the Collateral may have been sold at such a private sale was less than the
price which might have been obtained at a public sale or was less than the
aggregate amount of the obligations owed under the Transaction Documents, even
if the Collateral Agent accepts the first offer received and does not offer the
Collateral to more than one offeree.
(d)    At the direction of the Directing Secured Parties, the Collateral Agent
may retain the services of a financial advisor in connection with any such sale
under this Agreement, and the Collateral Agent may retain such a financial
advisor prior to an Event of Default if it shall have received the prior written
consent of the Directing Secured Parties (such consent not to be unreasonably
withheld, delayed or conditioned). The fees and expenses of such financial
advisor shall be paid by the Pledgor and shall be deemed part of the Secured
Obligations.
(e)    In order to permit the Collateral Agent to exercise the voting and other
consensual rights which it may be entitled to exercise pursuant to this Pledge
Agreement with respect to the Collateral and to receive all Distributions which
it may be entitled to receive under this Pledge Agreement with respect to the
Collateral, from and after the occurrence and during the continuance of an Event
of Default, (i) the Pledgor shall promptly execute and deliver (or cause to be
executed and delivered) to the Collateral Agent all such proxies, dividend
payment orders, Distribution payment orders and other instruments as the
Collateral Agent may from time to time reasonably request and (ii) without
limiting the effect of clause (i) above, the Pledgor hereby grants to the
Collateral Agent an irrevocable proxy to vote all or any part of the Collateral
and to exercise all other rights, powers, privileges and remedies to which a
holder of such Collateral would be entitled (including giving or withholding
written consents of shareholders, partners, members or other equity holders, as
the case may be, calling special meetings of shareholders, partners, members or
other equity holders, as the case may be, and voting at such meetings), which
proxy shall be effective automatically and without the necessity of any action
(including any transfer of such Collateral on the record books of the Issuer) by
any other Person (including the Issuer or any officer or agent thereof) during
each period of time that an Event of Default has occurred and is continuing. The
Pledgor acknowledges and agrees that the irrevocable proxy granted to the
Collateral Agent by the Pledgor pursuant to the preceding sentence with respect
to the Collateral is coupled with an interest and shall be exercisable by the
Collateral Agent during each period of time that an Event of Default has
occurred and is continuing, regardless of the length of any such period of time.
The Pledgor hereby expressly authorizes and instructs the Issuer to (i) comply
with any instruction received by it from the Collateral Agent in writing that
(A) states that an Event of Default has occurred and is continuing and (B) is
otherwise in accordance with the terms of this Pledge Agreement, without any
other or further instructions from the Pledgor, and the Pledgor agrees that the
Issuer shall be




--------------------------------------------------------------------------------





fully protected in so complying and (ii) pay any Distributions or other payments
with respect to the Collateral directly to the Collateral Agent in compliance
with any such instructions.
(f)    The Pledgor agrees that in any sale of any of such Collateral, whether at
a foreclosure sale or otherwise, the Collateral Agent is hereby authorized to
comply with any limitation or restriction in connection with such sale as it may
be advised by counsel is necessary in order to avoid any violation of applicable
law (including, without limitation, compliance with such procedures as may
restrict the number of prospective bidders and purchasers, require that such
prospective bidders and purchasers have certain qualifications and restrict such
prospective bidders and purchasers to Persons who will represent and agree that
they are purchasing for their own account for investment and not with a view to
the distribution or resale of such Collateral), or in order to obtain any
required approval of the sale or of the purchaser by any governmental entity,
and the Pledgor further agrees that such compliance shall not result in such
sale being considered or deemed not to have been made in a commercially
reasonable manner, nor shall the Collateral Agent be liable nor accountable to
the Pledgor for any discount allowed by the reason of the fact that such
Collateral is sold in compliance with any such limitation or restriction.
(g)    The Pledgor agrees to pay all fees, costs and expenses of the Collateral
Agent, including, without limitation, attorneys’ fees and costs, incurred in
connection with the enforcement of any of its rights and remedies hereunder.
This Section 6(g) shall survive the termination or assignment of this Pledge
Agreement and the removal or resignation of the Collateral Agent.
(h)    The Pledgor hereby waives presentment, demand, protest or any notice (to
the maximum extent not prohibited by applicable law) of any kind in connection
with this Pledge Agreement or any Collateral in accordance with the A&R LPA.
(i)    The Pledgor agrees that a breach of any covenants contained in this
Section 6 will cause irreparable injury to the Collateral Agent and the Secured
Parties, that in such event the Collateral Agent and the Secured Parties would
have no adequate remedy at law in respect of such breach and, as a consequence,
agrees that in such event each and every covenant contained in this Section 6
shall be specifically enforceable against the Pledgor, and the Pledgor hereby
waives and agrees not to assert any defenses against an action for specific
performance of such covenants except for a defense that the Secured Obligations
are not then due and payable.
(j)    The Secured Parties shall cause the proceeds of any sale, disposition or
other realization upon all or any part of the Collateral to be applied to the
Secured Obligations in the order prescribed for such Secured Obligations in the
A&R LPA.
(k)    Notwithstanding the foregoing in this Section 6 but without limiting the
right of set off or any other rights of the Purchaser Indemnified Parties, to
the extent that the Pledgor in good faith disputes its obligations with respect
to any Indemnified Claim, the Purchaser Indemnified Parties shall not foreclose
or cause the foreclosure on the Class B Partnership Units pledged under this
Pledge Agreement as a result of such Indemnified Claim until such Indemnified
Claim has been settled or adjudicated by a final and non-appealable judgment of
a court of competent jurisdiction; provided however, that while the dispute,
negotiations, settlement or adjudicating proceedings are undergoing, the Pledgor
shall reimburse the relevant Purchaser Indemnified Parties (and the




--------------------------------------------------------------------------------





Collateral Agent (if applicable)) for reasonable and documented costs or
expenses (including reasonable and documented attorneys’ fees and Expenses) and
nothing contained herein shall prevent the Collateral Agent or any Secured Party
from foreclosing or causing a foreclosure on the Collateral as a result of an
Event of Default on account of Class D Obligations or Advance Facility
Obligations.
7.    RESERVED.
8.    Reinstatement. This Pledge Agreement shall remain in full force and effect
and continue to be effective should any petition be filed by or against the
Pledgor for liquidation or reorganization, should the Pledgor become insolvent
or make an assignment for the benefit of creditors or should a receiver or
trustee be appointed for all or any significant part of the Pledgor’s property
and assets, and shall continue to be effective or be reinstated, as the case may
be, if at any time payment and performance of the Secured Obligations, or any
part thereof, is, pursuant to applicable law, rescinded or reduced in amount, or
must otherwise be restored or returned by any obligee of the Secured
Obligations, whether as a “voidable preference,” “fraudulent conveyance,” or
otherwise, all as though such payment or performance had not been made. In the
event that any payment, or any part thereof, is rescinded, reduced, restored or
returned, the Secured Obligations shall be reinstated and deemed reduced only by
such amount paid and not so rescinded, reduced, restored or returned. This
Section 8 shall survive the termination of this Pledge Agreement.
9.    Collateral Agent.
9.1    Collateral Agent. Each Secured Party hereby irrevocably appoints the
Collateral Agent as its agent and authorizes the Collateral Agent to take such
actions on its behalf and to exercise such powers as are delegated to the
Collateral Agent by the terms of this Pledge Agreement, together with such
actions and powers as are reasonably incidental thereto. The Collateral Agent
shall be obligated, and shall have the right hereunder, to make demands, to give
notices, to exercise or refrain from exercising any rights or remedies, and to
take or refrain from taking any action (including, without limitation, the
release or substitution of Collateral), solely in accordance with this Pledge
Agreement and the written instructions of the Directing Secured Parties. In
furtherance of the foregoing provisions of this Section 9.1, each Secured Party,
by its acceptance of the benefits hereof, agrees that it shall have no right
individually to realize upon any of the Collateral hereunder, it being
understood and agreed by such Secured Party that all rights and remedies
hereunder may be exercised solely by the Collateral Agent for the benefit of the
Secured Parties in accordance with the terms of this Section 9.1.
9.2    Collateral Agent Standard of Care. The powers conferred on the Collateral
Agent hereunder are solely to protect its interest in the Collateral and shall
not impose any duty upon it to exercise any such powers. Except for the exercise
of reasonable care of a prudent collateral agent in the custody of any
Collateral in its possession and the accounting for moneys actually received by
it hereunder, the Collateral Agent shall have no duty as to any Collateral or as
to the taking of any necessary steps to preserve rights against prior parties or
any other rights pertaining to any Collateral. The Collateral Agent shall be
deemed to have exercised reasonable care in the custody, preservation and
disposition of Collateral in its possession and in the accounting for moneys
received by it hereunder if such Collateral and moneys are accorded treatment
reasonably equal to that which the Collateral Agent accords similar property it
holds for other Persons when providing the same




--------------------------------------------------------------------------------





or substantially similar services for such other Persons. Neither the Collateral
Agent nor any of its directors, officers, employees or agents shall be liable
for failure to demand, collect or realize upon all or any part of the Collateral
or for any delay in doing so or shall be under any obligation to sell or
otherwise dispose of any Collateral upon the request of the Pledgor or
otherwise. If an Event of Default occurs and is continuing and the Pledgor fails
to perform any agreement contained herein, the Collateral Agent may itself
perform, or cause performance of, such agreement, and the expenses of the
Collateral Agent incurred in connection therewith (including fees and expenses
of counsel) shall be payable in accordance with Section 6(e) of this Agreement
until paid in full.
9.3    Duties and Obligations of Collateral Agent. The Collateral Agent shall
have no duties or obligations except those expressly set forth in this Pledge
Agreement. Without limiting the generality of the foregoing, %3. the Collateral
Agent shall not be subject to any fiduciary or other implied duties, covenants,
liabilities or obligations, regardless of whether an Event of Default has
occurred and is continuing (the use of the term “agent” herein and in the other
Transaction Documents with reference to the Collateral Agent is not intended to
connote any fiduciary or other implied (or express) obligations arising under
agency doctrine of any applicable law; rather, such term is used merely as a
matter of market custom, and is intended to create or reflect only an
administrative relationship between independent contracting parties), (a) the
Collateral Agent shall have no duty to take any discretionary action or exercise
any discretionary powers, and (b) except as expressly set forth herein, the
Collateral Agent shall have no duty to disclose, and shall not be liable under
any circumstances for the failure to disclose, any information relating to the
Pledgor or any of its Subsidiaries that is communicated to or obtained by the
Collateral Agent or any of its Affiliates in any capacity. The Collateral Agent
shall be deemed not to have knowledge of any Event of Default unless and until
written notice thereof is given to a Responsible Officer of the Collateral Agent
by the Pledgor or a Secured Party and such notice references such Event of
Default (and, in the absence of receipt by a Responsible Officer of such notice,
the Collateral Agent may conclusively assume that no such Event of Default has
occurred and shall have no obligation to investigate or verify that such event
has in fact occurred), and shall not be responsible for or have any duty to
ascertain or inquire into %4. any statement, warranty or representation made in
or in connection with this Pledge Agreement or any other Transaction Document,
%4. the contents of any certificate, report or other document delivered
hereunder or under any other Transaction Document or in connection herewith or
therewith, %4. the performance or observance of any of the covenants, agreements
or other terms or conditions set forth herein or in any other Transaction
Document, %4. the validity, enforceability, effectiveness or genuineness of this
Pledge Agreement, any other Transaction Document or any other agreement,
instrument or document, %4. the satisfaction of any condition set forth herein,
other than to confirm receipt of items expressly required to be delivered to the
Collateral Agent, %4. the existence, value, perfection or priority of any
collateral security or the financial or other condition of the Pledgor and its
Subsidiaries or any other obligor or guarantor, or %4. any failure by the
Pledgor or any other Person (other than itself) to perform any of its
obligations hereunder or under any other Transaction Document or the performance
or observance of any covenants, agreements or other terms or conditions set
forth herein or therein. For purposes of determining compliance with the
conditions set forth herein, each Secured Party shall be deemed to have
consented to, approved or accepted or to be satisfied with, each document or
other matter required thereunder to be consented to or approved by or




--------------------------------------------------------------------------------





acceptable or satisfactory to a Secured Party unless the Collateral Agent shall
have received written notice from such Secured Party prior to the proposed
closing date specifying its objection thereto.
9.4    Action by Collateral Agent. The Collateral Agent shall have no duty to
take any discretionary or permissive action or exercise any discretionary or
permissive powers. In the event that any provision of this Agreement or any
other Transaction Document implies or requires that action or forbearance from
action be taken by a party but is silent as to which party has the duty to act
or refrain from acting, the parties hereto agree that the Collateral Agent shall
not be the party required to take the action or refrain from acting. In all
cases, the Collateral Agent shall be fully justified in failing or refusing to
act hereunder unless it shall %3. receive reasonable, written instructions from
(i) the holders of a majority in interest of the Class A Partnership Units,
(collectively, such Persons the “Directing Secured Parties”), or (ii) all the
Secured Parties, as applicable, in each case, together with a certificate from
the General Partner certifying, as applicable, as to the holdings of the Class A
Partnership Units or the identity of each Secured Party and specifying the
action to be taken and %3. be indemnified to its satisfaction by the Secured
Parties against any and all liability and expenses (including, without
limitation, counsel fees and expenses) which may be incurred by it by reason of
taking or continuing to take any such action. The instructions as aforesaid and
any action taken or failure to act pursuant thereto by the Collateral Agent
shall be binding on all of the Secured Parties. Each party hereto (other than
the Collateral Agent) hereby agrees to cause the General Partner to confirm in
writing to Collateral Agent, promptly upon the request of Collateral Agent and
promptly following any transfer or new issuance of any Partnership Units, the
identity of, contact information for, and, if applicable, the Percentage
Interest, of each Secured Party, upon which confirmation the Collateral Agent
may conclusively rely without investigation. If an Event of Default has occurred
and is continuing, then the Collateral Agent shall take such action with respect
to such Event of Default as shall be directed by the Directing Secured Parties
in the written instructions (with indemnities) described in this Section 9.4,
provided that, unless and until the Collateral Agent shall have received such
directions, the Collateral Agent may (but shall not be obligated to) take such
action, or refrain from taking such action, with respect to such Event of
Default as it shall deem advisable in the best interests of the Secured Parties.
In no event, however, shall the Collateral Agent be required to take any action
if it shall have reasonably determined, or shall have been advised by its
counsel, that such action is likely to result in liability on the part of the
Collateral Agent or which is contrary to this Pledge Agreement, the Transaction
Documents or applicable law. The Collateral Agent shall not be liable for any
action taken or not taken by it with the consent or at the request of the
Directing Secured Parties or the Secured Parties. Notwithstanding anything to
the contrary herein, the Collateral Agent shall not be liable for any action
taken or not taken by it hereunder or under any other document or instrument
referred to or provided for herein or therein or in connection herewith or
therewith including its own ordinary negligence, except for its own gross
negligence or willful misconduct as determined by a court of competent
jurisdiction by a final and non-appealable judgment.
9.5    Reliance by Collateral Agent. The Collateral Agent shall be entitled to
rely conclusively upon, and shall not incur any liability for relying upon, any
notice, request, certificate, consent, statement, instrument, document or other
writing believed by it to be genuine and to have been signed or sent by the
proper Person, not only as to due execution, validity and effectiveness, but
also as to the truth and accuracy of any information contained therein. The
Collateral Agent




--------------------------------------------------------------------------------





shall not be responsible for the content or accuracy of any such writings
provided to the Collateral Agent, and shall not be required to recalculate,
certify, or verify any information contained therein. The Collateral Agent also
may rely upon any statement made to it orally or by telephone and believed by it
to be made by the proper Person, and shall not incur any liability for relying
thereon and each of the Pledgor and the Secured Parties hereby waives the right
to dispute the Collateral Agent’s record of such statement, except in the case
of gross negligence or willful misconduct by the Collateral Agent. The
Collateral Agent may, at the expense of the Pledgor, consult with legal counsel
(who may be counsel for the Pledgor), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts. The
Collateral Agent may, at the expense of the Pledgor, request, rely on and act in
accordance with, and shall be protected in relying on, officer’s certificates
and opinions of counsel in form and substance acceptable to the Collateral
Agent. The Collateral Agent may deem and treat the payee of any note or Equity
Security as the registered holder thereof for all purposes hereof unless and
until a written notice of the assignment or transfer thereof permitted hereunder
shall have been filed with a Responsible Officer of the Collateral Agent.
9.6    Subagents. The Collateral Agent may perform any and all its duties and
exercise its rights and powers by or through any one or more sub-agents (which
sub-agents shall be subject to the prior written consent of the Secured Parties,
not to be unreasonably withheld), attorneys, custodians, servicers, managers,
nominees or other skilled professionals appointed by the Collateral Agent. The
Collateral Agent shall not be held responsible or liable for any action,
inaction, misconduct or negligence of any Persons selected by the Collateral
Agent in good faith. The exculpatory provisions of the preceding Sections of
this Section 9 shall apply to any such sub-agents, attorneys, custodians,
servicers, managers, nominees or other skilled professionals and to the Related
Parties of the Collateral Agent, and shall apply to their respective activities
in connection with the transactions contemplated herein as well as activities as
Collateral Agent.
9.7    Resignation or Removal of Collateral Agent; Merger. Subject to the
appointment and acceptance of a successor Collateral Agent as provided in this
Section 9.7, the Collateral Agent may resign at any time by notifying the
Secured Parties and the Pledgor, and the Collateral Agent may be removed at any
time with or without cause by thirty (30) days’ prior written notice given by
the Directing Secured Parties. Upon any such resignation or removal, the
Directing Secured Parties shall have the right, in consultation with the
Pledgor, to appoint a successor. If no successor shall have been so appointed by
the Directing Secured Parties and shall have accepted such appointment within
thirty (30) days after the retiring Collateral Agent gives notice of its
resignation or after removal of the retiring Collateral Agent, then the retiring
Collateral Agent may, at the expense of Pledgor (including with respect to
attorney’s fees and expenses), petition any court of competent jurisdiction for
the appointment of a successor Collateral Agent. Upon the acceptance of its
appointment as Collateral Agent hereunder by a successor, such successor shall
succeed to and become vested with all the rights, powers, privileges and duties
of the retiring Collateral Agent, and the retiring Collateral Agent shall be
discharged from its duties and obligations hereunder. The fees payable by the
Pledgor to a successor Collateral Agent shall be the same as those payable to
its predecessor unless otherwise agreed between the Pledgor and such successor.
After the Collateral Agent’s resignation or removal hereunder, the provisions of
this Section 9, Section 4.2 and Section 10.8 shall continue in effect for the
benefit of such retiring Collateral Agent, its sub-agents and their




--------------------------------------------------------------------------------





respective Related Parties in respect of any actions taken or omitted to be
taken by any of them while it was acting as Collateral Agent.
Any Person (i) into which the Collateral Agent may be merged or consolidated,
(ii) which may result from any merger, conversion or consolidation to which the
Collateral Agent shall be a party or (iii) which may succeed to all or
substantially all of the corporate trust business of the Collateral Agent shall
be the successor of the Collateral Agent hereunder, without the execution or
filing of any instrument or any further act on the part of any of the parties.


9.8    No Reliance. Each Secured Party acknowledges that it has, independently
and without reliance upon the Collateral Agent, any other agent or any other
Secured Party and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this Pledge
Agreement and each other Transaction Document to which it is a party. Each
Secured Party also acknowledges that it will, independently and without reliance
upon the Collateral Agent, any other agent or any other Secured Party and based
on such documents and information as it shall from time to time deem
appropriate, continue to make its own decisions in taking or not taking action
under or based upon this Pledge Agreement, any other Transaction Document, any
related agreement or any document furnished hereunder or thereunder. The
Collateral Agent shall not be required to keep any Secured Party informed as to
the performance or observance by the Pledgor or any of its Subsidiaries of this
Pledge Agreement, the Transaction Documents or any other document referred to or
provided for herein or to inspect the properties or books of the Pledgor or its
Subsidiaries. Except for notices, reports and other documents and information
expressly required to be furnished to the Secured Parties by the Collateral
Agent hereunder, no agent shall have any duty or responsibility to provide any
Secured Party with any credit or other information concerning the affairs,
financial condition or business of the Pledgor (or any of its Affiliates) which
may come into the possession of the Collateral Agent or any of its Affiliates.
Each other party hereto will consult with its own legal counsel to the extent
that it deems necessary in connection with this Pledge Agreement and each other
Transaction Documents and the matters contemplated herein and therein. Each
Secured Party hereby agrees that the Collateral Agent (A) has not provided nor
will it provide in the future, any advice, counsel or opinion regarding this
Agreement or any other Transaction Document or the transactions contemplated
hereby or thereby, including, but not limited to, with respect to the tax
(including gift tax and estate tax), financial, investment, securities law or
insurance implications and consequences of the consummation, funding and ongoing
administration of this Agreement or any other Transaction Document, or the
initial and ongoing selection and monitoring of financing arrangements, (B) has
not made any investigation as to the accuracy or completeness of any
representations, warranties or other obligations of any Person under this
Agreement or any other document or instrument and shall not have any liability
in connection therewith (other than, in each case, the Collateral Agent's
representations and warranties expressly set forth in this Agreement), and (C)
has not prepared or verified, nor shall it be responsible or liable for, any
information, disclosure or other statement in any disclosure or offering
document delivered in connection with this Agreement.
9.9    Collateral Agent May File Proofs of Claim. In case of the pendency of any
receivership, insolvency, liquidation, bankruptcy, reorganization, arrangement,
adjustment, composition or other judicial proceeding relative to the Pledgor or
any of its Subsidiaries, the




--------------------------------------------------------------------------------





Collateral Agent (irrespective of whether an Event of Default has occurred and
irrespective of whether the Collateral Agent shall have made any demand on the
Pledgor) shall be entitled and empowered, by intervention in such proceeding or
otherwise:
(a)    to file and prove a claim for the whole amount of the Secured Obligations
owing and unpaid and to file such other documents as may be necessary or
advisable in order to have the claims of the Secured Parties and the Collateral
Agent (including any claim for the reasonable compensation, expenses,
disbursements and advances of the Secured Parties and the Collateral Agent and
their respective agents and counsel and all other amounts due the Secured
Parties and the Collateral Agent under Section 4.2 and Section 10.8) allowed in
such judicial proceeding; and
(b)    to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;
and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Secured Party to make such payments to the Collateral Agent and, in the
event that the Collateral Agent shall consent to the making of such payments
directly to the Secured Parties, to pay to the Collateral Agent any amount due
for the reasonable compensation, expenses, disbursements and advances of the
Collateral Agent and its agents and counsel, and any other amounts due the
Collateral Agent under Section 4.2 and Section 10.8.
Nothing contained herein shall be deemed to authorize the Collateral Agent to
authorize or consent to or accept or adopt on behalf of any Secured Party any
plan of reorganization, arrangement, adjustment or composition affecting the
Secured Obligations or the rights of any Secured Party or to authorize the
Collateral Agent to vote in respect of the claim of any Secured Party in any
such proceeding.
9.10    Authority of Collateral Agent to Release Collateral and Liens. Each
Secured Party hereby authorizes the Collateral Agent to release any collateral
that is permitted to be sold or released pursuant to the terms hereof or the
direction of the Directing Secured Parties. Each Secured Party hereby authorizes
the Collateral Agent to execute and deliver to the Pledgor, at the Pledgor’s
sole cost and expense, any and all releases of Liens, termination statements,
assignments or other documents reasonably requested by the Pledgor in connection
with any sale or other disposition of property to the extent such sale or other
disposition is permitted by the terms of this Agreement or pursuant to the
direction of the Directing Secured Parties.
9.11    Special Provisions Relating to the Collateral Agent. The following
rights, protections, privileges and immunities provided to the Collateral Agent
shall govern the Collateral Agent’s rights, duties, obligations and liability
under this Agreement and the other Transaction Documents (solely in its capacity
as Collateral Agent under the Transaction Documents) notwithstanding anything
herein or therein to the contrary, and shall survive the termination or
assignment of this Agreement and the resignation or removal of the Collateral
Agent:




--------------------------------------------------------------------------------





(a)    No provision of this Agreement, any other Transaction Document or any
other document or instrument shall require the Collateral Agent to risk or
expend its own funds or otherwise incur any financial liability in the
performance of any of its rights or powers hereunder or thereunder.
(b)    The Collateral Agent shall have no liability for any action taken, or
errors in judgment made, in good faith by it or any of its officers, employees
or agents, except to the extent such action or error in judgment was the result
of the gross negligence or willful misconduct of the Collateral Agent, as
determined in a final non-appealable judgment by a court of competent
jurisdiction.
(c)    The Collateral Agent shall incur no liability if, by reason of any
provision of any present or future law or regulation thereunder, or by any force
majeure event, including, but not limited to, acts of God, flood, natural
disaster, war (whether declared or undeclared), terrorism, fire, riot, strikes
or work stoppages for any reason, embargo, the failure of equipment or
interruption of communications or computer facilities or other circumstances
beyond the Collateral Agent’s reasonable control, the Collateral Agent shall be
prevented or forbidden from doing or performing any act or thing which the terms
of this Agreement provide shall or may be done or performed, or by reason of any
exercise of, or failure to exercise, any discretion provided for in this
Agreement.
(d)    Notwithstanding anything contained in this Agreement or any other
Transaction Document to the contrary, neither Wilmington Trust nor any successor
thereto, nor the Collateral Agent shall be required to take any action in any
jurisdiction if the taking of such action will (i) require the consent or
approval or authorization or order of or the giving of notice to, or the
registration with or the taking of any other action in respect of, any State or
other governmental authority or agency of any jurisdiction; (ii) result in any
fee, tax or other governmental charge becoming payable by Wilmington Trust (or
any successor thereto) (unless it is indemnified to its reasonable satisfaction
for any such action); or (iii) subject Wilmington Trust (or any successor
thereto) to personal jurisdiction in any jurisdiction for causes of action
arising from acts unrelated to the consummation of the transactions by
Wilmington Trust (or any successor thereto) or the Collateral Agent, as the case
may be, contemplated hereby or thereby.
(e)    In the event that (i) the Collateral Agent is unsure as to the
application or interpretation of any provision of this Agreement or any related
document, (ii) this Agreement or any related document is silent or is incomplete
as to the course of action that the Collateral Agent is required or permitted to
take with respect to a particular set of facts, or (iii) more than one
methodology can be used to make any determination to be performed by the
Collateral Agent hereunder, then the Collateral Agent may give written notice to
the Secured Parties requesting written instruction and, to the extent that the
Collateral Agent acts or refrains from acting in good faith in accordance with
any written instruction of the Directing Secured Parties, the Collateral Agent
shall not be personally liable to any Person. If the Collateral Agent shall not
have received such written instruction within ten (10) calendar days of delivery
of such notice (or within such shorter period of time as may reasonably be
specified in such notice or as may be necessary under the circumstances) it may,
but shall be under no duty to, take or refrain from taking any action, and shall
have no liability to any Person for such action or inaction.




--------------------------------------------------------------------------------





(f)    The Collateral Agent shall not be liable for failing to comply with its
obligations under this Agreement or any related document in so far as the
performance of such obligations is dependent upon the timely receipt of
instructions and/or other information from any other Person which are not
received by the time required. The Collateral Agent shall not have any
responsibility for the accuracy of any information provided to any other Person
that has been obtained from, or provided to the Collateral Agent by, any other
Person. If any error, inaccuracy or omission exists in any information provided
to the Collateral Agent, which causes or materially contributes to the
Collateral Agent making or continuing any error, inaccuracy or omission, the
Collateral Agent shall have no liability for such continuing error, inaccuracy
or omission.
(g)    The Collateral Agent shall not be responsible for preparing or filing any
reports or returns relating to federal, state or local income taxes with respect
to this Agreement other than for the Collateral Agent's compensation.
(h)    The Collateral Agent shall have no notice of, shall not be subject to,
and shall not be required to comply with, any other agreement, including any
other Transaction Document, unless the Collateral Agent is a party thereto and
has executed the same, even though reference thereto may be made herein.
(i)    The Collateral Agent shall have no enforcement or notification
obligations relating to breaches of representations or warranties of any other
party hereto.
(j)    The Collateral Agent shall not be required to keep itself informed as to
the performance or observance by the Pledgor or any other Person of its
obligations to any other Person, or to inspect the Collateral or the books and
records of the Pledgor, any of its Affiliates or any other Person.
(k)    The Collateral Agent (a) may treat any Person reasonably believed by it
in good faith to be the holder of any interest issued by the Issuer as the
holder thereof until a Responsible Officer of the Collateral Agent receives and
accepts a written notification from the General Partner, notifying the
Collateral Agent of the transfer or assignment of such interest to an assignee,
which notice shall identify the name and address of such assignee and such
assignee shall automatically have the benefits and/or obligations as a Secured
Party or Pledgor hereunder; and (b) may treat any Person reasonably believed by
it in good faith to be the representative of a class of interests issued by the
Issuer as the continuing representative of such class of interests until a
Responsible Officer of the Collateral Agent receives and accepts a notification
from the General Partner that a new representative has been designated for such
class of interests, which notice shall identify the name and address of such new
representative.
(l)    The Collateral Agent shall not have any duty to conduct any initial or
periodic examinations or inspections of, or to inspect the Collateral or any
asset (including the books and records) of the Pledgor; (i) as to the presence
or absence of defects, (ii) as to the occurrence of any breach of a
representation or warranty of any Person, or (iii) for any other purpose.
(m)    Each party shall, at the request of the Collateral Agent, deliver, and
cause to be delivered, lists of the Persons authorized to give approvals,
directions or instructions under this




--------------------------------------------------------------------------------





Agreement or any related documents, using a form of such lists reasonably
acceptable to the Collateral Agent.
(n)    The Collateral Agent shall not be deemed to have knowledge of any event
or information held by or imputed to any Person (including an Affiliate, or
other line of business or division of the Collateral Agent) other than itself in
its capacity as Collateral Agent. The Collateral Agent shall not be deemed to
have notice or knowledge of any event or information, or be required to act upon
any event or information (including the sending of any notice), unless a
Responsible Officer of the Collateral Agent has received written notice
referencing such event or information. The availability or delivery (including
pursuant to this Agreement or any other Transaction Document) of reports or
other documents (including news or other publicly available reports or
documents) to the Collateral Agent shall not constitute actual or constructive
knowledge or notice of information contained in or determinable from those
reports or documents, except for such reports or documents, if any, that this
Agreement expressly requires the Collateral Agent to review.
(o)    The Collateral Agent shall be under no obligation to exercise any of the
rights or powers vested in it by this Agreement or any other Transaction
Document, or to institute, conduct or defend any litigation under this Agreement
or any other Transaction Document or otherwise in relation to this Agreement or
any other Transaction Document, unless the Collateral Agent has been offered
security or indemnity reasonably satisfactory to it against the costs, expenses
and liabilities that may be incurred by the Collateral Agent therein or thereby.
(p)    The Collateral Agent shall not be held responsible or liable for, and
shall have no duty to supervise, investigate or monitor, the actions or
omissions of any other Person, including the other parties hereto, in connection
with this Agreement, the other Transaction Documents or otherwise, and the
Collateral Agent may assume performance by all such Persons of their respective
obligations.
(q)    The Collateral Agent shall not be required to give any bond or surety in
respect of the performance of its powers and duties hereunder.
(r)    Notwithstanding anything herein or otherwise to the contrary, any amounts
that may be due from the Collateral Agent hereunder are payable only from
proceeds of the Collateral held by or otherwise available to Wilmington Trust in
its capacity as Collateral Agent and not from the individual or company assets
of Wilmington Trust.
(s)    The Collateral Agent shall not be liable for the supervision, default,
misconduct or any other action or omission of the Pledgor, any Secured Party, or
any purported representative of such Persons, and the Collateral Agent may
assume each such Person’s performance of its respective obligations.
(t)    In no event shall any party hereto be responsible or liable for any
special, indirect, consequential, exemplary or punitive loss or damage of any
kind whatsoever (including, but not limited to, loss of profit) irrespective of
whether the party has been advised of the likelihood of such loss or damage and
regardless of the form of action.




--------------------------------------------------------------------------------





(u)    If the Collateral Agent is served with any judicial or administrative
order, judgment, decree, writ or other form of judicial or administrative
process which in any way affects the Collateral (including, but not limited to,
orders of attachment or garnishment or other forms of levies or injunctions or
stays related thereto), the Collateral Agent is authorized to comply therewith
in any manner as it or its legal counsel of its own choosing deems in good faith
appropriate; and if the Collateral Agent complies with any such judicial or
administrative order, judgment, decree, writ or other form of judicial or
administrative process, the Collateral Agent shall not be liable to the Pledgor,
the Secured Parties or any other Person even though such order, judgment, decree
or process may be subsequently modified or vacated or otherwise determined to
have been without legal force or effect.
(v)    The Collateral Agent shall not be held responsible or liable for the
correctness or enforceability of the recitals contained in this Agreement or in
any related document.
(w)    The parties hereto expressly acknowledge and consent to Wilmington Trust
acting in the multiple capacities of the Collateral Agent, the Securities
Intermediary, the Custodian and the Paying Agent under the Transaction
Documents. The parties hereto agree that Wilmington Trust, in such multiple
capacities, shall not be subject to any claim, defense or liability arising from
its performance in any such capacity based on conflict of interest principles,
duty of loyalty principles or other breach of fiduciary duties to the extent
that any such conflict or breach arises from the performance by Wilmington Trust
of any other such capacity or capacities in accordance with this Agreement or
any other Transaction Documents to which it is a party and to the extent that
Wilmington Trust has not breached its standard of care hereunder and thereunder.
10.    Miscellaneous.
10.1    Notices. Any notices required to be delivered hereunder shall be in
writing and personally delivered, mailed or sent by telecopy, electronic mail or
other similar form of rapid transmission, and shall be deemed to have been duly
given upon (i) receipt in the case of the Collateral Agent, to the address
listed below or (ii) delivery in the case of the Pledgor or any Secured Party,
listed below and (iii) in the case of either of the foregoing, receipt at such
other address as may be designated by written notice to the other parties.
If to the Collateral Agent, to:


WILMINGTON TRUST, NATIONAL ASSOCIATION
300 Park Street
Suite 390
Birmingham, MI 48009
Telephone: (248) 723-5421
Fax: (248) 723-5424
Attention: Capital Markets Insurance Services
E-mail:     SpecializedInsurance@wilmingtontrust.com


with a copy (which shall not constitute notice) to:






--------------------------------------------------------------------------------





K&L Gates LLP
Attention: Scott Waxman, Esq.
E-mail: scott.waxman@klgates.com


If to a Secured Party, then in accordance with notice instructions given to each
other Party hereto in writing by such Secured Party from time to time, with a
copy (which shall not constitute notice) to:


Orrick, Herrington & Sutcliffe LLP
51 West 52nd Street
New York, NY 10019
Attention: Laura Metzger
Email: lmetzger@orrick.com


If to the Pledgor, then to:


Lamington Road Designated Activity Company
1 – 2 Victoria Buildings
Haddington Road
Dublin 4


with a copy (which shall not constitute notice) to:


Winston & Strawn LLP
Attention: Dan Passage
333 S. Grand Avenue
Los Angeles, CA 90071-1543
D: +1 213-615-1739
F: +1 213-615-1750
Email: dpassage@winston.com


10.2    Partial Invalidity. If at any time any provision of this Pledge
Agreement is or becomes illegal, invalid or unenforceable in any respect under
the law of any jurisdiction, neither the legality, validity or enforceability of
the remaining provisions of this Pledge Agreement nor the legality, validity or
enforceability of such provision under the law of any other jurisdiction shall
in any way be affected or impaired thereby.
10.3    Headings. The section headings and captions appearing in this Pledge
Agreement are included solely for convenience of reference and are not intended
to affect the interpretation of any provision of this Pledge Agreement.
10.4    No Waiver; Cumulative Remedies. The Collateral Agent shall not by any
act, delay, omission or otherwise be deemed to have waived any of its rights or
remedies hereunder or under the Subscription Agreement, the A&R LPA or the other
Transaction Documents, nor shall any single or partial exercise of any right or
remedy hereunder or thereunder on any one or more occasions




--------------------------------------------------------------------------------





preclude the further exercise thereof or the exercise of any other right or
remedy under any of the Transaction Documents. Except as expressly provided
otherwise, the rights and remedies hereunder provided or provided under the
Subscription Agreement, the A&R LPA or the other Transaction Documents are
cumulative and may be exercised singly or concurrently, and are not exclusive of
any rights and remedies provided by law or by any of the other Transaction
Documents. Unless otherwise specified in any such waiver or consent, a waiver or
consent given hereunder shall be effective only in the specific instance and for
the specific purpose for which given.
10.5    Time is of the Essence. Time is of the essence for the performance of
each of the terms and provisions of this Pledge Agreement.
10.6    Termination of this Pledge Agreement. Subject to Section 8, above, this
Pledge Agreement shall terminate upon the satisfaction of all of the following
conditions: (a) the full, complete and final payment of the Secured Obligations
and (b) the termination of the commitments under the Transaction Documents.
10.7    Successors and Assigns. This Pledge Agreement and all obligations of the
Pledgor hereunder shall be binding upon the successors and assigns of the
Pledgor, and shall, together with the rights and remedies of the Collateral
Agent hereunder, inure to the benefit of the Collateral Agent and its successors
and assigns and the Secured Parties and their successors and assigns, except
that the Pledgor may not assign or transfer any of its rights or obligations
hereunder. No sales of participations, other sales, assignments, transfers or
other dispositions of any agreement governing or instrument evidencing the
Secured Obligations or any portion thereof or interest therein shall in any
manner affect the security interest created herein and granted to the Collateral
Agent hereunder. Any assignment or transfer in violation of the foregoing shall
be null and void.
10.8    Further Indemnification. The Pledgor agrees to pay, and to save the
Collateral Agent harmless from, any and all liabilities with respect to, or
resulting from any delay in paying, any and all excise, sales or other similar
taxes which may be payable or determined to be payable with respect to any of
the Collateral or in connection with any of the transactions contemplated by
this Pledge Agreement. This Section 10.8 shall survive the termination or
assignment of this Pledge Agreement and the resignation or removal of the
Collateral Agent.
10.9    Amendments, Etc. No provision of this Pledge Agreement may be amended or
otherwise modified except pursuant to a written agreement executed and delivered
by the parties hereto. No provision of this Pledge Agreement may be waived
unless in writing and signed by the party providing such waiver. All fees, costs
and expenses (including reasonable attorneys’ fees, costs and expenses) incurred
in connection with any amendment, supplement or waiver of this Agreement shall
be payable by the Pledgor.
10.10    Entire Agreement. This Pledge Agreement constitutes and contains the
entire agreement of the Pledgor, the Secured Parties and the Collateral Agent
and supersedes any and all prior agreements, negotiations, correspondence,
understandings and communications among the parties, whether written or oral,
respecting the subject matter hereof.
10.11    Intentionally omitted.




--------------------------------------------------------------------------------





10.12    Counterparts. This Pledge Agreement may be executed in any number of
identical counterparts, any set of which signed by all the parties hereto shall
be deemed to constitute a complete, executed original for all purposes.
Transmission by facsimile, “PDF” or similar electronic format of an executed
counterpart of this Pledge Agreement shall be deemed to constitute due and
sufficient delivery of such counterpart. Any party hereto may request an
original counterpart of any party delivering such electronic counterpart.
10.13    Payments Free of Taxes, Etc. All payments made by the Pledgor under
this Pledge Agreement shall be made by the Pledgor free and clear of and without
deduction for any and all present and future taxes, levies, charges, deductions
and withholdings. In addition, the Pledgor shall pay upon demand any stamp or
other taxes, levies or charges of any jurisdiction with respect to the
execution, delivery, registration, performance and enforcement of this Pledge
Agreement. Upon request by the Collateral Agent, the Pledgor shall furnish
evidence satisfactory to the Collateral Agent that all requisite authorizations
and approvals by, and notices to and filings with, governmental entity and
regulatory bodies have been obtained and made and that all requisite taxes,
levies and charges have been paid.
10.14    The Pledgor’s Continuing Liability. Notwithstanding any provision of
this Pledge Agreement or any other Transaction Document or any exercise by the
Collateral Agent of any of its rights hereunder or thereunder (including,
without limitation, any right to collect or enforce any Collateral), (i) the
Pledgor shall remain liable to perform its obligations and duties in connection
with the Collateral and (ii) the Collateral Agent shall not assume or be
considered to have assumed any liability to perform such obligations and duties
or to enforce any of the Pledgor’s rights in connection with the Collateral.
10.15    Counsel; Drafting. Each of the parties to this Pledge Agreement states
that they have read the Pledge Agreement carefully, that they have consulted
with counsel regarding the terms and provisions of this Pledge Agreement (or
have had the opportunity to consult with legal counsel and chosen not to do so),
and that they have relied solely upon their own judgment without the influence
of anyone in entering into this Pledge Agreement. Each party acknowledges that
each was actively involved in the negotiation and drafting of this Pledge
Agreement and that no law or rule of construction shall be raised or used in
which the provisions of this Pledge Agreement shall be construed in favor or
against either party hereto because one is deemed to be the author thereof.
10.16    Governing Law; Submission to Jurisdiction; Waiver of Jury Trial. This
Pledge Agreement and all matters, claims, controversies, disputes, suits,
actions or proceedings arising out of or relating to this Pledge Agreement and
the negotiation, execution or performance of this Pledge Agreement or any of the
transactions contemplated hereby, including all rights of the parties (whether
sounding in contract, tort, common or statutory law, equity or otherwise) in
connection therewith, shall in all respects be interpreted, construed and
governed by and in accordance with, and enforced pursuant to, the internal laws
of the state of New York, without reference to conflicts of laws provisions, and
the obligations, rights and remedies of the parties hereunder shall be
determined in accordance with such laws. Each of the parties irrevocably submits
to the co-exclusive jurisdiction of (a) any state or federal court sitting in
New York County, New York (and, in each case, any appellate court therefrom) and
(b) to the extent provided in the Approval Order, the Bankruptcy




--------------------------------------------------------------------------------





Court in respect of any claim, action, suit or proceeding of any kind or
description, whether in law or in equity, whether in contract or in tort or
otherwise, arising out of, relating to or in connection with this Pledge
Agreement. Each party irrevocably waives and agrees not to assert, to the
fullest extent permitted by applicable law, any objection that it may now or
hereafter have to the laying of venue of any such proceedings in any such court
and any claim that any proceeding brought in any such court has been brought in
an inconvenient forum. Each of the parties agrees that a final judgment in any
claim, suit, action or proceeding shall be conclusive and may be enforced in
other jurisdictions by suit on the judgment or in any other manner provided by
law. EACH PARTY (A) ACKNOWLEDGES AND AGREES THAT ANY PROCEEDING THAT MAY ARISE
UNDER OR RELATE TO THIS PLEDGE AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY
IS LIKELY TO INVOLVE COMPLICATED AND DIFFICULT ISSUES AND (B) HEREBY IRREVOCABLY
AND UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW,
ANY RIGHT THAT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY CLAIM,
COUNTERCLAIM, SETOFF, DEMAND, ACTION OR CAUSE OF ACTION ARISING OUT OF OR IN ANY
WAY RELATED TO THIS PLEDGE AGREEMENT OR ANY OTHER TRANSACTION DOCUMENTS, OR IN
ANY WAY IN CONNECTION WITH OR PERTAINING OR RELATED TO OR INCIDENTAL TO ANY
DEALINGS OF THE PARTIES TO THIS PLEDGE AGREEMENT WITH RESPECT TO THE TRANSACTION
DOCUMENTS OR IN CONNECTION WITH THIS PLEDGE AGREEMENT OR THE EXERCISE OF ANY
PARTY’S RIGHTS AND REMEDIES UNDER THIS PLEDGE AGREEMENT OR OTHERWISE, OR THE
CONDUCT OR THE RELATIONSHIP OF THE PARTIES HERETO, IN ALL OF THE FOREGOING CASES
WHETHER NOW EXISTING OR HEREAFTER ARISING AND WHETHER SOUNDING IN CONTRACT, TORT
OR OTHERWISE.
10.17    The parties hereto acknowledge that in accordance with the Customer
Identification Program (CIP) requirements established under the Uniting and
Strengthening America by Providing Appropriate Tools Required to Intercept and
Obstruct Terrorism Act of 2001, Title III of Pub. L. 107 56 (signed into law
October 26, 2001) and its implementing regulations (collectively, USA PATRIOT
Act), the Collateral Agent, in order to help fight the funding of terrorism and
money laundering, is required to obtain, verify, and record information that
identifies each person or legal entity that establishes a relationship or opens
an account with the Collateral Agent. Each party hereby agrees that it shall
provide the Collateral Agent with such information as the Collateral Agent may
request from time to time in order to comply with any applicable requirements of
the USA PATRIOT Act.


[This Space Intentionally Left Blank]






--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have caused this Pledge Agreement to be
executed as of the day and year first above written.
PLEDGOR:


LAMINGTON ROAD DESIGNATED ACTIVITY COMPANY






By:__/s/ Thomas Barry____________________
Name:    Thomas Barry
Title:    Director












SIGNATURE PAGE TO PLEDGE AGREEMENT





--------------------------------------------------------------------------------






SECURED PARTY:


PALOMINO JV, L.P.




By:_/s/ Yun Zheng____________________
Name:    Yun Aheng
Title:    Director












SIGNATURE PAGE TO PLEDGE AGREEMENT





--------------------------------------------------------------------------------











WILMINGTON TRUST:


WILMINGTON TRUST, NATIONAL ASSOCIATION,
not in its individual capacity but solely as Collateral Agent




By:__/s/ Robert J. Donaldson__________________
Name:    Robert J. Donaldson
Title:    Vice President


SIGNATURE PAGE TO PLEDGE AGREEMENT





--------------------------------------------------------------------------------





ACKNOWLEDGED AND AGREED BY:


WHITE EAGLE ASSET PORTFOLIO, LP,

AS ISSUER




By:__/s/ Miriam Martinez_________________
Name:    Miriam Martinez
Title:    CFO












SIGNATURE PAGE TO PLEDGE AGREEMENT





--------------------------------------------------------------------------------






SCHEDULE I
TO PLEDGE AGREEMENT
Exact Legal Name, Address, Etc.


Exact Legal Names
Address of Chief Executive Office or Place of Business
Jurisdiction of Organization
Lamington Road Designated Activity Company
1 – 2 Victoria Buildings
Haddington Road
Dublin 4
Ireland
 
 
 





303637965 v4


4843-9759-7345V.2